Case 3:17-cv-12300-BRM-TJB Document 107 Filed 02/21/20 Page 1 of 2 PagelD: 2272

MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN

By: Richard L. Goldstein, Esq.

15000 Midlantic Drive * Suite 200

P.O. Box 5429

Mount Laurel, NJ 08054

@ 856-414-6000 * 4856-414-6077 * #7 rlgoldstein@mdwcg.com

Attorney for Defendants, Monmouth County Board of Chosen Freeholders, Serena Dimaso,
Thomas A. Arnone, Gary J. Rich, Lillian G. Burry, Patrick Impreveduto, and Gerry P.
Scharfenberger

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
(Trenton Vicinage)

 

JOHN CURLEY, ' C.A. No. 3:17-cv-12300-BRM-TJB
Plaintiff, !

VS.

MONMOUTH COUNTY BOARD OF : WARRANT TO SATISFY

CHOSEN FREEHOLDERS, SERENA INTERIM JUDGMENT

DIMASO, in her individual and official
capacity as Monmouth County Chosen
Freeholder, THOMAS A. ARNONE, in his
individual and official capacity as Monmouth |
County Chosen Freeholder, GARY J. RICH,

in his individual and official capacity as
Monmouth County Chosen Freeholder,
LILLIAN G. BURRY, in her individual and
official capacity as Monmouth County Chosen
Freeholder, PATRICK IMPREVEDUTO, in

his individual and official capacity as
Monmouth County Chosen Freeholder,
GERRY P. SCHARFENBERGER, in his ;
individual and official capacity as Monmouth |
County Chosen Freeholder, MICHAEL
FITZGERALD, in his individual and official
capacity as County Counsel, and TERI

O’ CONNOR, in her individual and official
capacity as County Administrator,

Defendants.

 

WHEREAS an Interim Judgment was entered in the above entitled action in favor of
Plaintiff, JOHN CURLEY, against the Defendants, Monmouth County Board of Chosen
Case 3:17-cv-12300-BRM-TJB Document 107 Filed 02/21/20 Page 2 of 2 PagelD: 2273

Freeholders, Serena Dimaso, Thomas A. Arnone, Gary J. Rich, Lillian G. Burry, Patrick
Impreveduto, and Gerry P. Scharfenberger, as appears by the record thereof at Docket Entry 99
in Civil Action No.: 3:17-cv-12300-BRM-TJB, in the amount of $27,621.42 as set forth in the
Court’s Order filed on July 15, 2019 (ECF No. 99) directing that County Defendants must pay
Genova Burns, LLC attorney’s fees and costs in the aforementioned amount.

NOW THEREFORE this is your warrant and authority to enter on the aforesaid record,
this satisfaction of Judgment.

GENOVA BURNS, LLC

DATED: February 21, 2020 pr Uusans

LAWRENCE BLUESTONE, ESQ.
ANGELO GENOVA, ESQ.
Attorneys for Plaintiff

 

I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are willfully false, I am subject to punishment.

GENOVA BURNS, LLC

    

BLUESTONE, ESQi1s146057v1

DATED: February 21, 2020

 
  

) El Eae
LAWRENCE
(23311.001)

ANGELO GENOVA, ESQ.
Attorneys for Plaintiff

LEGAL/127234139.v1
